Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Stein on March 2, 2022.

2.	The application has been amended as follows: 
	
In claim 1, line 3 after “a”, --soluble-- has been inserted; and then after “molecular complex”, --that is-- has been inserted.	
In claim 1, line 15 after “hapten-assay conjugates in the assay solution”, --involved in the assay for the target analyte-- has been inserted.
In claim 1, line 16 after “binding site”, --on the anti-hapten sbp for hapten-- has been inserted.
In claim 1, line 18 after “signal”, --for the target analyte-- has been inserted.

In claim 10, line 1 after “A kit”, --for reducing free-hapten interference in an assay for a target analyte in a patient sample-- has been inserted.	
In claim 10, lines 4-5 after “specific binding partner, and wherein a first assay component comprises a”, “hapten” has been deleted and --hapten-assay-- has been inserted therefor.	
In claim 10, line 7 after “a hapten trap” --configured-- has been inserted.	
In claim 10, line 9 after “a”, --soluble-- has been inserted; and then after “molecular complex”, --that is-- has been inserted.	
In claim 10, line 21 after “hindering polymer preventing”, --the-- has been inserted.
In claim 10, line 22 after “solution”, -- involved in the assay for the target analyte-- has been inserted; and then after “from accessing the specific binding site”, --on the anti-hapten sbp for hapten-- has been inserted.
In claim 10, line 24 after “assay signal”, --for the target analyte-- has been inserted.

In claim 18, lines 6-7 after “binding partner, and wherein a first assay component comprises a”, “hapten” has been deleted and --hapten-assay-- has been inserted therefor.	
In claim 18, line 9 after “performing an assay”, --for detection of the target analyte-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a hapten trap configured to reduce free hapten or free biotin (Vitamin H, B7) interference in an assay for a target analyte which comprises a soluble non-particulate molecular complex that is in soluble form in resultant assay solution; wherein the molecular complex has 1) a conjugate of a hapten analog, a steric-hindrance polymer larger than the hapten analog, and a flexible linker between the hapten analog and the steric-hindrance polymer; and 2) an anti-hapten specific binding partner (SBP) interconnected with the conjugate; wherein the hapten analog is configured to have weak specific binding to the anti-hapten SBP relative to free hapten, the flexible linker is configured to provide a degree of spatial freedom between the hapten analog and the anti-hapten SBP specific binding site for hapten; and the steric-hindrance polymer is configured to prevent hapten assay conjugates involved in the target analyte assay from accessing the anti-hapten SBP specific binding site for hapten; thereby producing non-particulate hapten trap soluble to the molecular level that is capable of reducing interference caused by free hapten or free biotin present in target analyte assays. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 3, 2022